DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “around said axis of rotation” in line 10. It is unclear whether the limitation is included in the at least one axis of rotation established in line 5. For examination purposes, the at least one axis of rotation is interpreted to include the limitation. Further, claim 1 recites the limitation “said cable” in lines 11, 12, 13 and 15. It is unclear whether the limitation is included in the at least one cable established in line 8. For examination purposes, the at least one cable is interpreted to include the limitation. Further, claim 1 recites the limitation “elastic means” in line 15. It is unclear whether the limitation is the same elastic means as established in line 11. For examination purposes, the limitation is being interpreted to be the same elastic means previously established. Therefore, the scope of the claim is indefinite. 

Claim 2 recites the limitation “said bodies” in lines 3 and 5. It is unclear what the limitation is referring to. For examination purposes, the limitation is being interpreted to include the movable body and the static body. Therefore, the scope of the claim is indefinite. 

Claim 3 recites the limitation “said cables” in line 1-2. It is unclear whether the limitation is included in the at least one cable previously established in claim 1. For examination purposes, the at least one cable is interpreted to include the limitation. Further, claim 3 recites the limitation “said axis of rotation” in lines 2-3.  It is unclear whether the limitation is included in the at least one axis of rotation previously established in claim 1. For examination purposes, the at least one axis of rotation is interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 4 recites the limitation “said cable” in line 4. It is unclear whether the limitation is included in the least one cable previously established in claim 1 or in line 3 of the current claim. For examination purposes, the at least one cable is interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 5 recites the limitation “said cable” in line 3. It is unclear whether the limitation is included in the least one cable previously established in claim 1. For examination purposes, the at least one cable is interpreted to include the limitation. Therefore, the scope of the claim is indefinite.

Claim 7 recites the limitation “said compression spring” in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, the claim recites the limitation “said cable” in line 2. It is unclear whether the limitation is included in the at least one cable previously established in claim 1. For examination purposes, the at least one cable is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 8 recites the limitation “said cable” in lines 2 and 4. It is unclear whether the limitation is included in the at least one cable previously established in claim 1. For examination purposes, the at least one cable is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 

Claim 9 recites the limitation “said channel” in line 2. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. 

Claim 10 recites the limitation “said cable” in line 2. It is unclear whether the limitation is included in the at least one cable previously established in claim 1. For examination purposes, the at least one cable is being interpreted to include the limitation. Therefore, the scope of the claim is indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Archer et al. (US Pub. No 2007/0173955 A1), hereinafter Archer, in view of Gill (US Pub. No 2018/0064563 A1).

Regarding claim 1, Archer discloses an artificial wrist (Fig. 8) comprising a static body (Fig. 8 – base plate 820) adapted to be bound to a support (Paragraph 0036 – base plate configured to be attached to a prosthetic arm); a moveable body (Fig. 8 – wrist disconnect plate 850) adapted to be bound to an end effector (Paragraph 0036 – wrist disconnect 850 is configured to attach to a prosthetic hand); a junction block between said static body and said movable body (Fig. 8 – cross piece 806) and defining at least one axis of rotation between said static body and said moveable body (Paragraph 0030 – cross piece enables wrist to pivot in two axes) but does not disclose at least one cable having one end bound to said static body and the other end to said moveable body so as to be moved by mutual rotation of said static body and said moveable body around said axis of rotation; elastic means placing said cable under tensile stress and working in opposition to the movement of said cable so as to define a rest position in which said cable and said elastic means exert a zero resulting torque on said static body and said movable body; and an activation position in which said cable and elastic means exert a non-zero resulting torque on said static body and said moveable body bringing said static body and said moveable body back to said rest position. 
However, Gill teaches at least one cable having one end bound to said static body and the other end to said moveable body (Fig. 4c depicts wire 265 being attached to the worm wheel 246 located on the static body and the tab thinner 268 located on the movable body) so as to be moved by mutual rotation of said static body and said moveable body around said axis of rotation; elastic means placing said cable under tensile stress and working in opposition to the movement of said cable (Fig. 4c – spring 267 ; Paragraph 0112 – as the wire is pulled down, the spring is expanded which acts in opposition to the force of the wire) so as to define a rest position (Paragraph 0112 – open position) in which said cable and said elastic means exert a zero resulting torque on said static body and said movable body (Because the spring is not loaded and the cable is not exerting force on the prosthesis, there is a zero resulting torque while in the rest position); and an activation position (Paragraph 0112 – closed position) in which said cable and elastic means exert a non-zero resulting torque on said static body and said moveable body bringing said static body and said moveable body back to said rest position (Paragraph 0112 – spring 267 pulls prosthesis back into open position from the closed position which means that the spring exerts a non-zero resulting torque on the moveable body while in the open position).
Regarding the claims recitation that the instant invention has cables that are moved by mutual rotation of said static body and said moveable body around said axis of rotation, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of Gill discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
Archer and Gill are both considered to be analogous to the claimed invention because they both disclose a prosthetic that has the same direction of motion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the artificial wrist of Archer with Gill for the purpose of rotating the prosthesis (Paragraph 0112).

Claims 2-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Gill, and further in view of Simmons (US Pub. No 2007/0213842 A1).

Regarding claim 2, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose said junction block comprises two of said at least one cable, of which a first cable is adapted to be tensioned by mutual rotation of said bodies in a first direction of rotation, and a second cable is adapted to be tensioned by mutual rotation of said bodies in a second direction opposite to said first direction of rotation. However, Simmons teaches said junction block comprises two of said at least one cable (Fig. 9 – cables 40P and 40Q), of which a first cable is adapted to be tensioned by mutual rotation of said bodies in a first direction of rotation (Paragraph 0051 – when cable 40P is activated, it pulls on the yoke which rotates in that direction. 40Q is then tensioned as the yoke rotates in a direction opposite to the cable), and a second cable is adapted to be tensioned by mutual rotation of said bodies in a second direction opposite to said first direction of rotation (Paragraph 0051 – when cable 40Q is activated, it pulls on the yoke which rotates in that direction. 40P is then tensioned as the yoke rotates in a direction opposite to the cable).
Archer and Simmons are both considered to be analogous to the claimed invention because they both disclose a prosthesis that includes a wrist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the junction block of Archer in view of Gill with Simmons for the purpose of creating flexion and extension motions (Paragraph 0051).

Regarding claim 3, Archer in view of Gill and Simmons discloses the artificial wrist according to claim 2 above, but does not disclose said cables are bound to said static body on opposite sides with respect to said axis of rotation. However, Simmons teaches said cables are bound to said static body on opposite sides with respect to said axis of rotation (Fig. 9 depicts cables 40P and 40Q are located on opposite sides with respect to the axis of rotation).
Archer and Simmons are both considered to be analogous to the claimed invention because they both disclose a prosthesis that includes a wrist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cables of Archer in view of Gill with Simmons for the purpose of returning the wrist to the natural position (Paragraph 0051).

Regarding claim 10, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose said cable and said elastic means coincide and are identifiable as an elastic cable. However, Simmons teaches said cable and said elastic means coincide and are identifiable as an elastic cable (Paragraph 0032 – return spring 20 is an elastic material ; Fig. 2 depicts the cable 40 and the return spring 20 coincide and create one cable).
Archer and Simmons are both considered to be analogous to the claimed invention because they both disclose a prosthesis that includes a wrist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cable and elastic means of Archer in view of Gill with Simmons for the purpose of exerting a return force on the joint via the cord (Paragraph 0033).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Gill, and further in view of Higuchi et al. (US Patent No. 6896704 B1), hereinafter Higuchi.

Regarding claim 4, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose an artificial wrist wherein said elastic means is interposed between said moveable body and said at least one cable so that the transition into said activation position causes said cable to move, thus loading said elastic means. However, Higuchi teaches said elastic means is interposed between said moveable body and said at least one cable (Fig. 2 depicts spring 19 is interposed between intermediate portion 3 (moveable body) and connecting wire 20) so that the transition into said activation position causes said cable to move, thus loading said elastic means (Column 10 lines 10-17 – when the connecting wire 20 is pulled (moving into an activation position), the spring 19 is pulled, thus loading the spring).
Archer and Higuchi are both considered to be analogous to the claimed invention because they both disclose a prosthetic that has the same direction of motion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the artificial wrist of Archer in view of Gill with Higuchi for the purpose of increasing the driving torque with respect to the tensile force of the wire (Column 10 lines 10-23).

Regarding claim 5, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose an artificial wrist wherein said elastic means has one end integral with said moveable body and the other end integral with said cable. However, Higuchi teaches said elastic means has one end integral with said moveable body and the other end integral with said cable (Fig. 2 depicts spring 19 has one end integral with intermediate portion 3 (moveable body) and the end is integral with connecting wire 20).
Archer and Higuchi are both considered to be analogous to the claimed invention because they both disclose a prosthetic that has the same direction of motion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the artificial wrist of Archer in view of Gill with Higuchi for the purpose of increasing the driving torque with respect to the tensile force of the wire (Column 10 lines 10-23).

Regarding claim 6, Archer in view of Gill and Higuchi discloses the artificial wrist according to claim 4 above, but does not disclose said elastic means is a compression spring. However, Gill teaches said elastic means is a compression spring (Paragraph 0112– spring 267 provides compressive force when expanded).
Archer and Gill are both considered to be analogous to the claimed invention because they both disclose a prosthetic that has the same direction of motion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the elastic means of Archer in view of Gill and Higuchi with Gill for the purpose of pulling the prosthesis in a second direction opposite the first direction (Paragraph 0112 of Gill).

Claim 7 is rejected under U.S.C. 103 as being unpatentable of Archer in view of Gill, and further in view of Monestier (US Patent No 4685929).

Regarding claim 7, Archer in view of Gill discloses the artificial wrist according to claim 5 above, but does not disclose the end of said compression spring that is integral with said cable is located on the opposite side of said static body with respect to said movable body. However, Monestier teaches the end of said compression spring that is integral with said cable is located on the opposite side of said static body with respect to said movable body (Fig. 2 depicts the compression spring 37 is integral with cable 36 and the end that is integral with the cable 35 is on the opposite side of the static body).
Archer and Monestier are both considered to be analogous to the claimed invention because they both disclose a prosthesis that includes a wrist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the compression spring of Archer in view of Gill with Monestier for the purpose of neutralizing the friction of the cable in the sheath (Column 5 lines 44-46).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Archer in view of Gill, and further in view of Rouse et al. (US Patent No. 7048768 B1), hereinafter Rouse.

Regarding claim 8, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose wherein said cable is bound to said movable body on the opposite side of said static body; and wherein said movable body comprises a channel for the passage of said cable. However, Rouse teaches wherein said cable is bound to said movable body on the opposite side of said static body (Column 4 lines 43-46 – cable 23 is attached at the back end of rotation locking pin 21 which is located on the moveable body on the opposite side of the static body) and wherein said movable body comprises a channel for the passage of said cable (Fig. 2 depicts cable 23 is located in a channel).
Archer, Gill, and Rouse are all considered to be analogous to the claimed invention because they both disclose a prosthetic that has the same direction of motion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the cable of Archer in view of Gill with Rouse for the purpose of rotation control (Column 4 line 43).

Regarding claim 9, Archer in view of Gill discloses the artificial wrist according to claim 1, but does not disclose said elastic means is in said channel which guides the sliding of said elastic means. However, Rouse teaches said elastic means is in said channel which guides the sliding of said elastic means (Fig. 2 depicts compression spring 22 is located in a channel).
Archer and Rouse are both considered to be analogous to the claimed invention because they both disclose a prosthetic wrist. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the elastic means of Archer in view of Gill with Rouse for the purpose of locking and unlocking the wrist so that it is able to rotate (Column 6 lines 32-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Gill (US Pub. No 2017/0281368 A1) teaches a prosthetic wrist that has a damping mechanism and is able to lock
Veatch (US Pub. No 2017/0007425 A1) teaches a gripping device that is operated by cables and a biasing means

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774